Title: From John Adams to Timothy Pickering, 1 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 1st 1799

Mr. Samuel Cooper came out with a packet from the consul at Gibralter. My son and Mr. Shaw have taken the tedious pains to copy them. No man in Boston is found to undertake to decypher them. I hope you will find one in Philadelphia. Mr. Lovel the naval officer, who was much occupied in congress formerly in cyphering & decyphering, came out to see them; but despairs of being able to make a key. These numbers may contain much treason & they may be as empty as the tubs & bucketts at Charlestown. I thought it best to keep the copies from abroad for the present.
I have the honor to be, Sir your most humble servant
